          Case 1:19-cv-04977-JPC Document 133 Filed 04/12/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ROY STEWART MOORE and KAYLA MOORE,                                     :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   19 Civ. 4977 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
SACHA NOAM BARON COHEN et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court has reviewed the two letters filed by Plaintiffs on April 7, 2021 requesting a

telephonic status conference concerning Defendants’ designation of Defendant Sacha Noam Baron

Cohen’s video deposition as confidential, Dkts. 130-131, and Defendants’ response to this request

filed on April 9, 2021, Dkt. 132.

        The parties are directed to meet and confer on the confidentiality designation issue raised

by Plaintiffs pursuant to Paragraph 13 of the Protective Order entered by the Court on December

22, 2020. Dkt. 104. The parties are ordered to file a joint status letter on April 16, 2021, notifying

the Court whether this dispute has been resolved. In the event this issue has not been resolved by

the parties, the Court will conduct a conference to address the issue.

        Further, after receiving the parties’ joint status letter on April 16, 2021, the Court will

schedule a conference to discuss the other issues raised in Defendants’ April 9, 2021 response letter,

including Plaintiffs’ counsel alleged violation of Local Civil Rule 1.5(h)(1) and his communications

with Defendants’ counsel. This conference likely will also address the confidentiality designation

dispute in the event it is not resolved by the meet-and-confer process.
        Case 1:19-cv-04977-JPC Document 133 Filed 04/12/21 Page 2 of 2




      The Clerk of Court is respectfully directed to close the motions pending on Docket Numbers

130 and 131.

      SO ORDERED.

Dated: April 12, 2021                             __________________________________
       New York, New York                                  JOHN P. CRONAN
                                                         United States District Judge




                                              2
